Knowlton, J.
After the conveyance by the defendant to Lydia T. Anderson, on June 20, 1888, and after the death of Mary E. Daxds, which occurred prior to July 1, 1894, the said Anderson and Benjamin F. Davis were the only persons who had any title to the real estate in question. The deed of Benjamin F. Davis to the plaintiff Stark, on July 3, 1894, left the only *445outstanding title in Lydia T. Anderson. The plaintiff Stark then took from her a quitclaim deed on September 15, 1894, which was duly recorded on November 6, 1894. He thereby acquired a perfect title, unless the deed given to the defendant by said Anderson on July 2, 1894, which was not recorded till November 10, 1894, takes precedence of Stark’s deed, which was recorded on November 6,1894.
It is not contended that the plaintiff Stark had actual notice or knowledge of the defendant’s prior unrecorded deed, and therefore, by the express terms of the Pub. Sts. c. 120, § 4, it is not valid as against him. If it be assumed, as the defendant contends, that the title conveyed by the’ defendant to Lydia T Anderson on June 20, 1888, ‘was merely an interest as mort gagee, and that the mortgag’e interest which she thus acquired did not merge with her ownership of a share in the equity of redemption, so that she might reconvey the mortgage to the defendant by her deed of July 2, 1894, it does not affect the result. One who takes a conveyance of a mortgage, either by a formal assignment or a quitclaim deed, from a person who appears of record to be the owner of it, will acquire a good title as mortgagee unless he has actual notice or information of a defect in the title. Welch v. Priest, 8 Allen, 165. Blunt v. Norris, 123 Mass. 55. Gallagher v. Galletley, 128 Mass. 367. Morse v. Curtis, 140 Mass. 112. The effect of such a conveyance, when the mortgage purports to secure the payment of a note or bond, which is not produced but has previously been sold to a third person, is considered in Wolcott v. Winchester, 15 Gray, 461. The failure to include the note or bond in the sale may leave the conveyance ineffectual as against a previous purchaser of the debt who has a prior unrecorded assignment of the mortgage security, or who otherwise succeeds to the mortgage title. But there are no facts in the present case to make this doctrine applicable. We infer from the record that there was no note, bond, or other evidence of debt except what is contained in the recitals in two of the deeds, and that there was nothing to show to the plaintiff Stark, when he took his deed from Lydia T. Anderson, that he was not acquiring everything that she ever had upon which the validity of her title depended.

Decree affirmed.